Citation Nr: 1500384	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  10-44 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for a dental disability due to dental trauma, including loss of teeth, for compensation and treatment purposes.
 
3.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to April 4, 2014, and in excess of 70 percent as of April 4, 2014.
 
4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 4, 2014.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to December 1969.  The Veteran served in the Republic of Vietnam and was awarded the Combat Infantryman Badge. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Thus, in the current case, adjudication of the Veteran's claim for service connection must also include consideration of service connection for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161. Douglas v. Derwinski, 2 Vet. App. 435 (1992) (Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  While the RO indicated in a November 2009 rating decision that the issue of entitlement to dental treatment would be addressed in a separate decision, no such decision is associated with the claims file.

At the time of the September 2011 hearing, the Veteran was represented by Tennessee Department of Veterans Affairs.  However, in April 2013, the Veteran appointed a private attorney as his representative.  Subsequently, in August 2013 correspondence, the Veteran withdrew the appointment of the private attorney.  In January 2014, the Veteran again appointed the Tennessee Department of Veterans Affairs as his representative, the Board recognizes that appointment. 

In December 2013, the Board remanded these matters for additional development.

In a September 2014 rating decision, the Veteran was granted a higher 70 percent rating for PTSD, effective April 4, 2014.  In a September 2014 supplemental statement of the case, a rating in excess of 30 percent for PTSD, for the period prior to April 4, 2014 was continued.  While the RO has assigned a higher rating for the Veteran's service-connected PTSD during the pendency of this appeal, because a higher rating is available before and after April 4, 2014, and the Veteran is presumed to seek the maximum available benefit, the claim for a higher initial rating for PTSD remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  In an October 2014 rating decision, entitlement to a TDIU was granted, effective April 4, 2014.  Because the claim for a TDIU is part of the claim for a higher initial rating for PTSD, this is only a partial grant of the benefit sought, and the issue of entitlement to a TDIU prior to April 4, 2014 remains on appeal before the Board.


FINDINGS OF FACT

1.  The Veteran does not have a hearing loss disability as defined by VA regulation.

2.  The Veteran did not incur dental trauma during service.

3.  The Veteran has been awarded a TDIU rating, thereby making him eligible for class IV VA outpatient dental treatment.  

4.  Since the July 6, 2009, effective date of the grant of service connection, the Veteran's PTSD has been manifested by ongoing symptoms of severe sleep impairment, depression, anxiety, irritability and angry outbursts, recurrent nightmares, periodic suicidal ideation, intrusive recollections, flashbacks,  social isolation, restricted social functioning, avoidance behaviors, helplessness, hopelessness, and emotional detachment from others which resulted in five marriages and divorces; such symptoms more nearly approximate occupational and social impairment with deficiencies in most areas.  Symptoms of total occupational and social impairment have not been demonstrated.

5.  The medical and other evidence of record reasonably demonstrates that the Veteran's service-connected PTSD renders him unable to secure or follow a substantially gainful occupation. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for a dental disability for compensation purposes have not been not met.  38 U.S.C.A. §§ 1110, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304, 4.150 (2014).

3.  The criteria for entitlement to Class IV VA outpatient dental treatment have been met.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161(h) (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial 70 percent rating, but not higher, for PTSD, from the July 6, 2009, effective date of service connection, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 , Diagnostic Code 9411 (2014).

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU prior to April 4, 2014, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in July 2009 and February 2014.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claims on appeal.  Although the Veteran was scheduled for a VA dental examination in February 2014, the Veteran did not attend.  The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014).   Service connection may be presumed for certain chronic diseases, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 
Bilateral Hearing Loss

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

Initially, the Board notes that exposure to acoustic trauma has been conceded by the RO.  

A September 2009 VA audiology examination report shows that the Veteran had bilateral high frequency sensorineural hearing loss and slightly impaired word discrimination.  On audiometric testing, pure tone thresholds, in decibels, were:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
35
LEFT
15
10
10
20
35

Speech discrimination scores on the Maryland CNC word list were 100 percent in the right ear and 96 percent in the left ear.  

A March 2014 VA audiology examination report reflects that the Veteran had bilateral high frequency sensorineural hearing loss and slightly impaired word discrimination.  On audiometric testing, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
30
35
LEFT
20
20
15
25
35

Speech discrimination scores on the Maryland CNC word list were 100 percent in the right ear and 96 percent in the left ear.  

In this case, the September 2009 and the March 2014 VA hearing audiogram chart fail to show that the auditory threshold in either ear, in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz , are 40 decibels or greater or that the auditory thresholds for at least three of these frequencies were 26 or greater.  Based on the above findings, none of the objective evidence of record shows that the Veteran has a hearing loss disability that meets the criteria set forth in 38 C.F.R. § 3.385.  Lendenmann v. Principi, 3 Vet. App. 345 (1992) (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).   Therefore, the Veteran's hearing loss does not constitute a disability for VA purposes.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  The competent evidence establishes that the Veteran does not have the disability for which service connection is sought, and there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the claim for service connection for bilateral hearing loss must be denied because the first essential criterion for the grant of service connection,  competent evidence of the disability for which service connection is sought, is not met.

Therefore, the Board finds that a preponderance of the evidence is against the claim for service connection for bilateral hearing loss and service connection for hearing loss must be denied.  38 U.S.C.A. § 5107(b) (West 2014).

Dental disability

The Veteran contends that he has a dental disability related to service. 

A claim for service connection for a compensable dental disorder is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2014), such as impairment of the mandible, loss of a portion of the ramus and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2014).

A review of the service medical records shows no treatment for, or diagnosis of, any dental trauma.  There is no indication in the service medical records that he incurred any event, injury, or disease to his teeth, gums, or mouth in service.  An additional search for service medical records pertinent to the claimed dental trauma in service resulted in negative findings.  

Post-service medical records show dental treatment, but do not show any of the dental conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, or loss of a portion of the maxilla.  Furthermore, none of the records contain any medical opinion relating any dental disability to service.  While the Veteran was scheduled for a VA dental examination in February 2014, the record indicates that the Veteran advised that he would not attend.  The Board notes that a claimant, in pursuing a claim, has some responsibility to cooperate in the development of all facts pertinent to his claims, and the duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  There is no evidence that the Veteran requested the VA dental examination be rescheduled.  Thus, there is no evidence showing good cause for the failure to report.  The Board must proceed to decision based on the evidence of record.  38 C.F.R. § 3.655 (2014).
 
Based on a review of the evidence, the Board concludes that service connection for a dental condition for compensation purposes is not warranted.  The evidence does not support a finding that the Veteran has been diagnosed with any of the dental or oral conditions listed in 38 C.F.R. § 4.150.  Furthermore, the evidence does not show the in-service incurrence or aggravation of an event, injury or disease to his mouth, teeth or gums actually occurred.  The service medical records do not show the incurrence of any in-service dental trauma.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the Veteran incurred dental trauma in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of dental trauma actually occurred. 

Absent dental trauma to the maxilla (upper jaw bone) or mandible (lower jaw bone), or of any other impairment involving the mandible, ramus, or maxilla, there is no nexus evidence to support a finding of service connection for compensation purposes.  Without a demonstration of dental trauma, service connection may not be considered for compensation purposes.  Based on that evidentiary posture, the Board concludes that the preponderance of the evidence is against the claim for service connection for a dental disability for compensation purposes.  As the preponderance of the evidence is against the claim, entitlement to service connection for a dental disability for compensation purposes is denied.  38 U.S.C.A § 5107 (West 2014).

However, service connection may be considered solely for the purpose of determining entitlement to dental examinations or outpatient dental treatment.  Woodson v. Brown, 8 Vet. App. 352 (1995).  Various categories of eligibility exist for VA outpatient dental treatment.  They include treatment for veterans who have a compensable service-connected dental disability or condition (Class I eligibility); one-time treatment for veterans having a noncompensable service-connected dental disability or condition (Class II eligibility); those having a noncompensable service-connected dental disability or condition adjudicated as resulting from combat wounds or other service trauma (Class II(a) eligibility); treatment for certain homeless and other enrolled veterans eligible for a one-time course of dental care under 38 U.S.C.A. § 2062 (Class II(b) eligibility); treatment for veterans who were detained as a prisoner of war (Class II(c) eligibility); treatment for veterans who made prior applications for and received dental treatment from VA for noncompensable dental conditions, but were denied replacement of missing teeth that were lost during any period of service prior to his or her last period of service (Class IIR (Retroactive) eligibility); treatment for veterans having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability (Class III eligibility); treatment for veterans whose service-connected disabilities are rated at 100 percent by schedular rating or who are entitled to the 100 percent rating by reason of individual unemployability (Class IV eligibility); treatment for veterans who participate in a rehabilitation program under 38 U.S.C.A. chapter 31 (Class V eligibility); and treatment for veterans who are scheduled for admission or who are otherwise receiving care and services under chapter 17 of 38 U.S.C.A. and have a dental condition that is clinically determined to be complicating a medical condition currently under treatment (Class VI eligibility).  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 17.161 (2014).

In this case, as discussed below, the Veteran has been granted a TDIU rating. Thus, he meets the requirement for class IV VA outpatient dental treatment and is entitled to receive needed dental treatment pursuant to class IV eligibility.  38 C.F.R. § 17.161(h)(2014).  Therefore, the appeal is granted to that extent only.

Increased Ratings

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014). When a question arises as to which of two ratings applies under a Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of the assignment of different ratings for distinct periods of time, based on the facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2014).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2014).

The Veteran's PTSD has been assigned a 30 percent rating prior to April 4, 2014, and a 70 percent rating as of April 4, 2014, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 and the General Rating Formula for Mental Disorders. 

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2014).

Reports of psychiatric examination and treatment frequently include a GAF score. According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging from 0 to 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health- illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  Rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2014).

The pertinent evidence includes a September 2009 VA PTSD examination report showing that the Veteran was having trouble with anxiety, depression, and memories of combat experiences.  Those consisted of intrusive thought which occurred on a daily basis when he thought about combat experiences and friends that he lost.  At those times he had feelings of regret, sadness, and often tearfulness.  He had occasional nightmares of reliving combat events.  Triggers for those included sounds of helicopters, coming to the VA hospital, and people talking about war scenes.  He tried to avoid being around people in general, avoided crowds, and tried to avoid the VA.  War movies brought back memories of combat but he still watched them even though they caused some distress.  He was socially quite isolated and preferred to be by himself and was uncomfortable around others.  He had difficulty emotionally relating to people and stated that he had been through five marriages as a result.  He remained alert and concerned about his surroundings.  He had a startle response to loud noise.  He had feelings of irritability and a quick temper, though he had never been physically violent to others.  He had chronic depression with poor concentration, withdrawal, insomnia, mildly decreased energy and negativistic thinking, and had passive suicidal ideation at periods of time with no active thoughts, intent, plans, or past attempts.  Even with medications and alcohol, he slept only four to six hours a night.  

Since quitting working about a year ago, his daily activities consisted of turning on the lights in a building that he owned and at times rode his motorcycle, the latter being the only thing he indicated that he really enjoyed doing.   The Veteran stated that his son lived with him and that he was socially isolated, but had one friend that he visited on occasion to watch football.  The Veteran was married five times and was divorced.  The Veteran last worked as a manager of a floor covering store until about a year ago when it went out of business.  The Veteran had not worked since then.  While working, the Veteran stated that he did not apply himself very hard, just managed to get through the day, with the use of tranquilizers, but did sufficient work so that he did not get terminated.  Currently, the Veteran stated that he drank a 12-pack of beer a day, which he helped him sleep, along with Xanax.  

Mental status examination revealed that the Veteran was appropriately dressed and groomed, alert, and oriented, with normal speech.  His affect was constricted.  Mood seemed anxious and tense and at one point was tearful when discussing combat experiences.  He expressed no suicidal or homicidal ideations.  There was no evidence of hallucinations, delusions, or formal thought disorder.  His recent and remote memory was intact.  Insight and judgment were fair.  The diagnosis was PTSD, chronic, moderate in severity.  A GAF score of 48 was assigned.  The examiner stated that the Veteran appeared to be suffering from PTSD symptoms that appeared to have posed mild impairment in occupational functioning over the years.  Socially, it had imposed more severe impairment in his functioning.  Altogether, that appears to pose a moderate overall reduction in his functioning and was therefore classified as moderate in severity.  

An August 2010 VA psychiatric note shows that the Veteran was laid off in May 2010 and was not working.  He had been having more depression, anxiety, nightmares, and flashbacks.  He stated that he became easily jumpy and startled.  He had been a loner.  He avoided crowds, public places, and activities.  He had no interest or motivation.  He drank alcohol to self-medicate.  In order to sleep, he also drank beer.  The diagnosis was PTSD, alcohol dependence, and mood disorder, not otherwise specified.  A GAF score of 50 was assigned.  The Veteran was started on Ambien for sleep, Xanax for anxiety, and Celexa for depression.  

A June 2011 VA psychiatric note shows that the Veteran stated his sleep was disrupted by nightmares, both combat and noncombat.  Energy and concentration were decreased.  Libido was low.  He felt depressed.  The Veteran stated that he had a small business which was not doing well.  He had little insight into the adverse effects of alcohol.  He was oriented times four, mood was depression, affect was restricted, grooming and hygiene were good, and he did not have any suicidal or homicidal ideations.  The diagnosis was PTSD, alcohol dependence, alcohol-induced mood disorder, depressed, and rule out depressive disorder, not otherwise specified.  A GAF score of 50 was assigned.  

September 2013 VA psychiatry records shows that the Veteran was having difficulty due to back pain and anxiety.  He had nightmares several times per week with symptoms of autonomic arousal.  He still had flashbacks and arousal.  The Veteran reported depressed mood and stated that antidepressants caused agitation.  It was noted that the Veteran's 23 year old son lived with the five-times divorced Veteran.  The Veteran reported depressive symptoms that included depressed mood, sleep difficulty, irritability, and agitation.  He reported that he called the crisis line for help with his back pain and the police came and took him to the hospital.  He adamantly denied saying he was suicidal and had no plans to harm himself.  The Veteran continued to startle easily and was tremulous.  Gabapentin helped some with anxiety and pain.  He stated that he slept well with Ambien, but was unable to stay asleep if he does not take it.  Appetite and energy were good.  The Veteran was oriented, speech was clear and relevant, and no perceptual disturbances present.  No delusions or hallucinations were found.  No suicidal or homicidal ideations or intent were present.  The diagnosis was PTSD, depressive disorder, NOS, and alcohol dependence.  A GAF score of 55 was assigned.  

An April 2014 VA PTSD examination report shows that the Veteran was diagnosed with PTSD and alcohol use disorder.  The examiner stated that the Veteran used alcohol to self-medicate emotional distress and to help sleep.  His alcohol use was conceptualized as an avoidance symptom of PTSD and a symptom of Alcohol Use Disorder.  The examiner found that the Veteran had occupational and social impairment with deficiencies in most areas.  Intrusive memories in military experiences occurred daily, multiple times per day.  He disliked coming to the VA, noting that there was a physiological arousal, memories of "what it was like to be in the Army," and intrusive thoughts.  He avoided war movies on TV.  He avoided war-related conversations.  There were anniversary dates when his symptoms were worse, with increased frequency and intensity of memories.  During anniversaries, he isolated more, and was more withdrawn.  Regarding triggers, they were unpredictable.  He startled a lot, and when napping he was more prone to combat-related nightmares.  He continued to have sleep disruption, with six hours of sleep per night at the most with medication.  The Veteran also reported nightmares and being irritable at times.  He stated that he was not good at relationships.  He had poor concentration.  He avoided crowds and had some hypervigilance.  He had some passive thoughts of death, but denied intent or plan to harm himself and denied homicidal ideation, intent, or plans.   

Symptoms noted by the examiner included depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; impaired judgment; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a work like setting; and an inability to establish and maintain effective relationships.  Grooming and hygiene were adequate.  The diagnosis was PTSD, alcohol dependence, and a GAF score of 50 was assigned.  The examiner explained that the GAF score of 50 indicated serious symptoms or serious impairment in social, occupational, or school functioning.  In the Veteran's case, he was not able to sustain employment due to symptoms even with accommodation.  Self-employment is conceptualized as a form of accommodation for his PTSD symptoms.  He did not use social supports leading to social isolation.  He coped via alcohol use in spite of health and legal consequences and acted impulsively with reactive anger estranging the few acquaintances he had.  He exercised poor judgment in ongoing avoidance behaviors.  He was engaged in treatment, but avoidance was limiting his willingness to consider recommendations for psychological interventions.

An April 2014 VA psychiatry note shows that the Veteran reported ongoing nightmares and difficulty with both initial sleep and maintenance.  The Veteran complained of poor appetite, but his weight was stable.  Mental status examination revealed that the Veteran had an anxious affect, mood was dysphoric, no delusions or hallucinations were present.  Speech was relevant and goal-directed, he was fully oriented with memory intact, and he denied thoughts of harm to himself and others.  

Resolving all reasonable doubt in favor of the Veteran, the Board finds that the symptoms of PTSD have more nearly approximated the criteria for a higher initial 70 percent rating, but not higher, from the July 6, 2009, effective date of the grant of service connection.  38 C.F.R. § 4.7 (2014).

In granting an initial 70 percent rating for the Veteran's PTSD, the Board has considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for PTSD.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Since the July 6, 2009, effective date of the grant of service connection, the Veteran's PTSD symptoms were manifested primarily by severe sleep impairment, depression, anxiety, irritability, and angry outbursts, recurrent nightmares, periodic suicidal ideation, intrusive recollections, flashbacks, social isolation, restricted social functioning, avoidance behaviors, helplessness, hopelessness, and emotional detachment from others which resulted in five marriages and divorces.  The Board finds that the Veteran's symptomatology throughout the appeal have been consistent with and more nearly approximated occupational and social impairment with deficiencies in most areas, the criteria for a 70 percent rating.

Although the medical evidence does not show symptomatology such as obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, and spatial disorientation, the symptoms noted in the rating schedule are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, even though not all the listed symptoms compatible with a 70 percent rating are shown, the Board concludes that the type and degrees of symptomatology contemplated for a 70 percent rating appear to be demonstrated since the July 9, 2009, effective date of the grant of service connection. 

The Board also notes that the GAF scores of 48, assigned in a September 2009 VA examination, and GAF scores of 50 assigned in August 2010, June 2011, and April 2014 VA medical records are supportive of the assignment of a 70 percent disability rating.  According to DSM-IV, GAF scores ranging from 41 to 50 are indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  The Veteran has indicated that he has been divorced five times, is irritable, has had suicidal ideations, and has little interest in social activities, preferring to be left alone.  While the assignment of a GAF score of 55 in a September 2013 VA medical record would suggest that a higher rating may be warranted, the descriptions of the Veteran's symptomatology are the most accurate guide to identifying the severity of the psychiatric condition, and such narrative certainly trumps an examiner's one-time snapshot at the moment of an examination through the GAF score.  38 C.F.R. § 4.126(a) (2014).

The Board finds that the symptoms associated with the Veteran's PTSD do not meet the criteria for the maximum 100 percent, rating.  A 100 percent rating requires total occupational and social impairment due to certain symptoms.  The Board finds that neither the delineated symptoms nor comparable symptoms are shown to be characteristic of the Veteran's PTSD.  The evidence of record does not indicate that the Veteran has exhibited persistent delusions; grossly inappropriate behavior; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Throughout the record, the Veteran was consistently found to be oriented and presented himself groomed with appropriate hygiene and appropriately dressed.  The Veteran even socialized to a limited extent, with his son and one friend.  Therefore, he was shown to be able to be around other people, even if to a limited degree, and with some discomfort.  Therefore, the Board finds that total social impairment has not been shown.  In sum, the Board finds psychiatric symptoms shown do not support the assignment of the maximum 100 percent schedular rating. 

Accordingly, the Board finds that the criteria for an initial 70 percent rating, but not higher, for PTSD are met since service connection was established.  However, the Board finds that the preponderance of the evidence is against the assignment of a rating higher than 70 percent.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the Board finds that there is no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating.  38 C.F.R. § 3.321(b)(1) (2014); Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran has been hospitalized for PTSD.  There is no objective evidence showing that either condition has caused marked interference with employment beyond that anticipated by the assigned rating.  The rating criteria reasonably describe the Veteran 's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for his PTSD is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, the Board finds that referral for consideration of an extraschedular rating is not warranted.

TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).

In light of the grant above, the Veteran is in receipt of a 70 percent disability rating for PTSD as of July 6, 2009.  Thus, the Veteran meets the minimum percentage requirements of 38 C.F.R. § 4.16(a).  The remaining question is whether the Veteran's service-connected PTSD cause him to be unable to secure or follow a substantially gainful occupation for the period prior to April 4, 2014. 

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the VA examiner in September 2009 opined that the Veteran appeared to be suffering from PTSD symptoms that appeared to have posed mild impairment in his occupational functioning over the years.  However, socially, the Veteran had more severe impairment in his functioning.  Altogether, the concluded that appeared to pose a moderate overall reduction in his functioning and is therefore classified as moderate in severity.  At that time, the Veteran had left his position as a manager of a floor covering store one year earlier, as the store went out of business and he had not worked since then.  Interestingly, the Veteran stated that while working, he did not apply himself very hard, just managed to get through the day and with the use of tranquilizers, but did sufficient work so that he did not get terminated.  After thoroughly considering the totality of the evidence, the Board finds that the Veteran's PTSD symptoms have remained consistent throughout the appeal and are best described as not being able to sustain employment due to his PTSD symptoms even with accommodation, as opined by the April 2014 VA examiner.  He attempted a period of self-employment, but was unsuccessful.  The Board finds that the medical evidence of record shows that that the Veteran has consistently experienced severe functional impairment as a result of service-connected PTSD.  Thus, despite the unfavorable conclusion of the September 2009 VA PTSD examiner, the Board finds the overall evidence as to employability is at least in equipoise. 

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that for the period prior to April 4, 2014,  the criteria for a TDIU are met.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.
 
Entitlement to a dental disability for compensation purposes is denied.

Entitlement to class IV VA outpatient dental treatment is granted.

Entitlement to an initial 70 percent rating, but not higher, for PTSD, effective July 6, 2009, is granted.

Entitlement to a TDIU prior to April 4, 2014, is granted.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


